DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/07/2014, 04/14/2015 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10924383 B1 (hereinafter Patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following analysis.

Regarding independent claim 21 of the Instant Application, the claim recites:
A method comprising: 
receiving, by a device, network data associated with a network, wherein the network includes a plurality of network devices interconnected by links, and 
wherein the plurality of network devices utilizes segment routing; 
receiving, by the device, segment routing data associated with the network, merging, by the device, the network data and the segment routing data to generate merged data; 
processing, by the device, the merged data to determine one or more potential network plans; 
identifying, by the device, a potential network plan, of the one or more potential network plans, that maximizes throughput associated with operating the network; and 
performing, by the device, one or more actions based on the potential network plan.

The combination of Claims 1 and 5 of the Patent recites all the limitations of Claim 21 of the Instant Application.

Claim 1:
A method, comprising: 
receiving, by a device, network data associated with a network, wherein the network includes a plurality of network devices interconnected by links, and 
wherein the plurality of network devices utilizes segment routing; 
receiving, by the device, segment routing data associated with the network, wherein the segment routing data at least includes a list of segments associated with paths provided through the network by two or more of the plurality of network devices and corresponding links of the links; 
receiving, by the device, constraints associated with determining a network plan for the network, wherein the constraints at least include a constraint indicating a particular time period associated with determining a plurality of potential network plans for the network; 
merging, by the device, the network data and the segment routing data to generate merged data; 
processing, by the device, the constraints and the merged data, with an optimization model, to determine the plurality of potential network plans within the particular time period; 
providing, by the device and to a client device, information identifying the plurality of potential network plans; 
receiving, by the device and from the client device, information indicating a selection of a potential network plan, from the plurality of potential network plans; 
identifying, by the device and based on the selection, the potential network plan; and 
performing, by the device, one or more actions based on the potential network plan.

Claim 5:

determining a plurality of throughputs associated with the plurality of potential network plans based on the network data; and 
identifying the potential network plan that maximizes throughput associated with operating the network based on the plurality of throughputs associated with the plurality of potential network plans.

Regarding independent claim 28 of the Instant Application, the claim recites:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, to: 
receive network data associated with a network, wherein the network includes a plurality of network devices interconnected by links, and wherein the plurality of network devices utilizes segment routing; 
receive segment routing data associated with the network, merge the network data and the segment routing data to generate merged data; 
process the merged data to determine one or more potential network plans; 
identify a potential network plan, of the one or more potential network plans, that maximizes throughput associated with operating the network; and 
perform one or more actions based on the potential network plan.

Claim 8 of the Patent recites all the limitations of Claim 28 of the Instant Application.  Claim 1 (directed to a method) and Claim 15 (directed to non-transitory computer-readable medium, performing operations similar to the device of claim 8) of the Patent also recite the functional operations of Claim 28.

Claim 8:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, to: 
receive network data associated with a network, wherein the network includes a plurality of network devices interconnected by links, and wherein the plurality of network devices utilizes segment routing; 
receive segment routing data associated with the network, wherein the segment routing data at least includes a list of segments associated with paths provided through the network by two or more of the plurality of network devices and corresponding links of the links; 
merge the network data and the segment routing data to generate merged data; 
process the merged data, with a model, to determine a plurality of potential network plans; 
identify a potential network plan, of the plurality of potential network plans, that maximizes throughput associated with operating the network; and perform one or more actions based on the potential network plan.

Regarding independent claim 35 of the Instant Application, the claim recites:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive network data associated with a network, wherein the network includes a plurality of network devices interconnected by links, and wherein the plurality of network devices utilizes segment routing; 
receive segment routing data associated with the network, merge the network data and the segment routing data to generate merged data; 
process the merged data to determine one or more potential network plans; 
identify a potential network plan, of the one or more potential network plans, that maximizes throughput associated with operating the network; and 
perform one or more actions based on the potential network plan.

The combination of Claims 15 and 18 of the Patent recites all the limitations of Claim 35 of the Instant Application.  The combination of Claims 1 and 5 of the Patent (the claim group is directed to a method for performing operations similar to those performed by the non-transitory computer-readable medium of claim 15) also recite the functional operations of Claim 35.


Claim 15:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive network data associated with a network, wherein the network includes a plurality of network devices interconnected by links, and wherein the plurality of network devices utilizes segment routing; 
receive segment routing data associated with the network, wherein the segment routing data at least includes one or more of: a list of segments associated with paths provided through the network by two or more of the plurality of network devices and corresponding links of the links, data identifying segments provided in the list of segments, statistics associated with the segments, or forwarding instructions associated with the segments; 
merge the network data and the segment routing data to generate merged data; 
process the merged data, with an optimization model, to determine a plurality of potential network plans; 
provide, to a client device, information identifying the plurality of potential network plans; 
receive, from the client device, information indicating a selection of a potential network plan, from the plurality of potential network plans; 
identify the potential network plan, based on the selection; and 
perform one or more actions based on the potential network plan.

Claim 18:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to identify the potential network plan, of the plurality of potential network plans, that maximizes throughput associated with operating the network, cause the one or more processors to: 
determine a plurality of throughputs associated with the plurality of potential network plans based on the network data; and 
identify the potential network plan that maximizes throughput associated with operating the network based on the plurality of throughputs associated with the plurality of potential network plans.

Regarding dependent claims of the Instant Application:

Claims 22-27, dependent from claim 21, are taught by claims of the Patent as follows:

Instant Application Claim
Patent Claim (Excerpts as needed)
22. 
The method of claim 21, further comprising: 
receiving one or more constraints associated with determining a network 
1.
…receiving, by the device, constraints associated with determining a network plan for the network…
…processing, by the device, the constraints and the merged data, with an optimization model, to determine the plurality of potential network plans within the particular time period…
23. 
The method of claim 22, wherein the one or more constraints include one or more of: 
a constraint indicating a particular time period associated with determining a plurality of potential network plans for the network, 
a constraint indicating a failure threshold associated with paths provided through the network by the plurality of network devices and the links, 
a constraint indicating capacities of the links, 

a constraint indicating no possible paths for the traffic demand.
1.
… receiving, by the device, constraints associated with determining a network plan for the network, wherein the constraints at least include a constraint indicating a particular time period associated with determining a plurality of potential network plans for the network…

2. 
… a constraint indicating a failure threshold associated with paths provided through the network by the plurality of network devices and the links, 
a constraint indicating capacities of the links, 
a constraint indicating possible paths for a traffic demand of the network, or 
a constraint indicating no possible paths for the traffic demand…

24.  
The method of claim 21, wherein the segment routing data at least includes a list of segments associated with paths provided through the network by two or more of the plurality of network devices and corresponding links of the links, 
and wherein the segment routing data further includes data identifying one or more of: 
the segments provided in the list of segments, 
statistics associated with the segments, or 

1.
… wherein the segment routing data at least includes a list of segments associated with paths provided through the network by two or more of the plurality of network devices and corresponding links of the links…

3. 
… wherein the segment routing data further includes data identifying one or more of: 
the segments provided in the list of segments, 
statistics associated with the segments, or 
forwarding instructions associated with the segments. 

25. 
The method of claim 21, wherein processing, by the device, the merged data to determine the one or more potential network plans comprises processing the merged data with an optimization model to determine, within a particular time period, the one or more potential network plans.
1.
… processing, by the device, the constraints and the merged data, with an optimization model, to determine the plurality of potential network plans within the particular time period…

26. 
The method of claim 21, wherein identifying, by the device, the potential network plan, of the one or more potential network plans, that maximizes throughput associated with operating the network, further minimizes costs associated with operating the network.
11. 
…when identifying the potential network plan, of the plurality of potential network plans, that maximizes throughput associated with operating the network, are to: identify the potential network plan, of the plurality of potential network plans, that minimizes costs associated with operating the network.
(Since Claim 8, which 11 is dependent on, is essentially a device that performs the method of claim 1, Claim 21 of Instant Application can be rejected with combination of Claim 8 of the Patent, and thus claim 26 of Instant Application can be rejected with the combination of claim 8 and 11 of the Patent.)
27. 
The method of claim 21, wherein identifying the potential network plan, of the one or more potential network plans, comprises: 
identifying, based on the merged data, traffic congestion associated with a path provided through the network; and 
determining a particular network plan, of the one or more potential network plans, that reduces the traffic congestion associated with the path.
13. 
…identify, based on the merged data, traffic congestion associated with one of the paths provided through the network; and 
determine a particular network plan of the plurality of potential network plans that reduces the traffic congestion associated with the one of the paths.
(Since Claim 8, which 13 is dependent on, is essentially a device that performs the method of claim 1, Claim 21 



Claims 29-34, dependent from claim 28, are taught by claims of the Patent as follows:

Instant Application Claim
Patent Claim (Excerpts as needed)
29. 
The device of claim 28, wherein the one or more processors, when performing the one or more actions, are to: 
cause the potential network plan to be implemented in the network by the plurality of network devices; or 
provide, to a client device, information identifying the potential network plan.
15.
…perform one or more actions based on the potential network plan…

17.
… perform the one or more actions… 
cause the potential network plan to be implemented in the network by the plurality of network devices; or 
provide, to the client device, information identifying the potential network plan.
30. 
The device of claim 28, wherein the one or more processors, when processing the merged data to determine the one or more potential network plans, are to: process the merged data with an optimization model to determine the one or more potential network plans.
15.
…process the merged data, with an optimization model, to determine a plurality of potential network plans…

31.  
The device of claim 28, wherein the one or more processors, when processing the merged data to determine the one or more potential network plans, are to: process the merged data, within a particular time period, to determine the one or more potential network plans.
1.
… processing…the merged data, with an optimization model, to determine the plurality of potential network plans within the particular time period. 

32. 
The device of claim 28, wherein the one or more processors are further to: 

process the one or more constraints and the merged data to determine the one or more potential network plans.
1.
… receiving, by the device, constraints associated with determining a network plan for the network…
processing… the constraints and the merged data…to determine the plurality of potential network plans…

33. 
The device of claim 32, wherein the one or more constraints include one or more of: 
a constraint indicating a particular time period associated with determining one or more potential network plans for the network, 
a constraint indicating a failure threshold associated with paths provided through the network by the plurality of network devices and the links, 

a constraint indicating possible paths for a traffic demand of the network, or 
a constraint indicating no possible paths for the traffic demand.
1.
… receiving, by the device, constraints associated with determining a network plan for the network, wherein the constraints at least include a constraint indicating a particular time period associated with determining a plurality of potential network plans for the network…

2. 
… a constraint indicating a failure threshold associated with paths provided through the network by the plurality of network devices and the links, 
a constraint indicating capacities of the links, 
a constraint indicating possible paths for a traffic demand of the network, or 
a constraint indicating no possible paths for the traffic demand…

34. 
The device of claim 28, wherein the one or more processors, to process the merged data to determine the one or more potential network plans, are to: 
identify, based on the merged data, a non-operational one of the plurality of network devices associated with a path provided through the network; and 
determine a particular network plan of the one or more potential network 
16. 
…identify, based on the merged data, a non-operational one of the plurality of network devices associated with one of the paths provided through the network; and 
determine a particular network plan of the plurality of potential network plans that reroutes traffic away from the non-operational one of the plurality of network devices.



Claims 36-40, dependent from claim 35, are taught by claims of the Patent as follows:

Instant Application Claim
Patent Claim (Excerpts as needed)
36. 
The non-transitory computer-readable medium of claim 35, wherein the segment routing data further includes data identifying one or more of: 
segments provided in a list of segments, 
statistics associated with the segments, or 
forwarding instructions associated with the segments.
3. 
… wherein the segment routing data further includes data identifying one or more of: 
the segments provided in the list of segments, 
statistics associated with the segments, or 
forwarding instructions associated with the segments. 
37. 

identify the potential network plan, of the one or more potential network plans, that maximizes throughput associated with operating the network, cause the one or more processors to: 
determine a plurality of throughputs associated with the one or more potential network plans based on the network data; and 
identify the potential network plan that maximizes throughput associated with operating the network based on the plurality of throughputs associated with the one or more potential network plans.
5.
identifying the potential network plan, of the plurality of potential network plans, that maximizes throughput associated with operating the network, comprises: 
determining a plurality of throughputs associated with the plurality of potential network plans based on the network data; and 
identifying the potential network plan that maximizes throughput associated with operating the network based on the plurality of throughputs associated with the plurality of potential network plans.
38.  
The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, that cause the one or more processors to 

cause the one or more processors to: 
identify, based on the merged data, a non-operational one of the links associated with a path provided through the network; and 
determine a particular network plan of the one or more potential network plans that reroutes traffic away from the non-operational one of the links.
15.
…identify the potential network plan…

18:
identify the potential network plan that maximizes throughput associated with operating the network…

16. 
…identify, based on the merged data, a non-operational one of the plurality of network devices associated with one of the paths provided through the network; and 
determine a particular network plan of the plurality of potential network plans that reroutes traffic away from the non-operational one of the plurality of network devices.
39. 
The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, that cause the one or more processors to 
identify the potential network plan, of the one or more potential network 
receive one or more constraints associated with determining a network plan for the network, and 
process the merged data to determine the one or more potential network plans by processing the one or more constraints and the merged data to determine the one or more potential network plans.
1.
…constraints associated with determining a network plan for the network…
… processing… the merged data… to determine the plurality of potential network plans…

5.
…wherein identifying the potential network plan, of the plurality of potential network plans, that maximizes throughput associated with operating the network…



40. 
The non-transitory computer-readable medium of claim 39, wherein the one or more constraints include one or more of: 
a constraint indicating a particular time period associated with determining a plurality of potential network plans for the network, 
a constraint indicating a failure threshold associated with paths provided 
a constraint indicating capacities of the links, a constraint indicating possible paths for a traffic demand of the network, or 
a constraint indicating no possible paths for the traffic demand.
1.
… receiving, by the device, constraints associated with determining a network plan for the network, wherein the constraints at least include a constraint indicating a particular time period associated with determining a plurality of potential network plans for the network…

2. 
a constraint indicating a failure threshold associated with paths provided through the network by the plurality of network devices and the links, 
a constraint indicating capacities of the links, 
a constraint indicating possible paths for a traffic demand of the network, or 
a constraint indicating no possible paths for the traffic demand…





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Laberge et al, U.S. Patent Application Publication No. 20180131616 A1 (hereinafter Laberge) in view of Hao et al, U.S. Patent Application Publication No. 20170171066 A1 (hereinafter Hao).

Regarding Claim 21, Laberge discloses a method comprising: 
receiving, by a device, network data associated with a network (e.g., FIG. 1; ¶ [0009] [0016], Traffic Engineering (TE) system 14 receives (collects) topology information and Segment Routing Demand matrix (SRDM)), wherein the network includes a plurality of network devices interconnected by links (e.g., FIG. 1; ¶ [0016], network may include any number of links connecting the nodes), and 
wherein the plurality of network devices utilizes segment routing (e.g., FIGS. 1-5; ¶ [0018] [0026] [0036] [0043], SR network (and related configurations)); 
receiving, by the device, segment routing data associated with the network (e.g., ¶ [0009] [0016] [0020]-[0022] [0024], Segment Routing Demand matrix (SRDM)), merging, by the device, the network data and the segment routing data to generate merged data (e.g., FIG. 4, steps 42 and 44; ¶ [0020]-[0022] [0024] [0026] [0040], Traffic is monitored, data is collected (e.g., SRDM) (step 42) and topology information is received (step 44) so that the system may discover topology and traffic in one or more SR networks; traffic information and topology information are utilized within optimization algorithm or model, the model populated with traffic based on demands calculated from the SRDM (i.e., monitoring traffic flows through the network, mapping traffic measurements to demands for traffic, deriving the SRDM based on SR attributes, are interpreted as merging information about topology and traffic patterns (i.e., network data) and internal configurations (i.e., routing, SR routing configurations)); 
processing, by the device, the merged data to determine one or more potential network plans (e.g., FIG. 5, steps 50-56; ¶ [0041], determine demands (target link utilization) with respect to saturation (current link utilization), consider each demand that requires relocation to alternate paths and consider alternate paths, adjusting the amount of bandwidth carried by the demand, to determine alternate (candidate) paths to which the demand can be relocated such that no more constraint violations occur on a saturated link (the network model would only be updated when there are no more violations. (Examiner interprets this as a disclosure of potential network plans, wherein each plan considers different alternate paths to relocate a demand, and the alternate paths that do not eliminate all the constraint violations would not be selected as the network plan to update the network (cycling through FIG. 5, step 52, would continue until the most optimum conditions are reached, i.e., network plan that eliminates constraint violations on a saturated link));
identifying, by the device, a potential network plan (e.g., FIG. 4, steps 46-47; FIG. 5; ¶ [0040] [0041], Significant network events received may trigger optimization of the network according to an optimization algorithm based on a constraint violation (steps 46 and 47); ¶ [0031], find a smallest set of demands that can be routed off of their current path to eliminate congestion), of the one or more potential network plans (e.g., ¶ [0041], considers alternate paths to relocate a demand (i.e., potential network plans, wherein each plan considers an alternate path)); and 
performing, by the device, one or more actions based on the potential network plan (e.g., FIG. 2; FIG. 4, step 48; FIG. 5, step 56; ¶ [0040], deployment framework may instantiate desired segment routing policies in the network (step 48). For example, SLA constraints may be optimized for SR and SR policies instantiated in the network to provide automated (or semi-automated) tactical Traffic Engineering via the SR policies; ¶ [0041], implementation of the updated network model that causes no constraint violations (step 56)).
Laberge discloses (e.g., FIG. 5, steps 50-56; ¶ [0041]) the TE system identifying the smallest demand larger than an amount of saturation (e.g., difference between current link utilization and target link utilization) and the demands smaller than the amount of saturation (step 50). The TE system may then attempt to relocate a demand over one or more alternate paths using an SR policy (step 52). Alternate paths from the source of the demand are considered, using a small label stack (e.g., one or two SIDs) to reach the destination of the demand. This may be done by decreasing order of amount of bandwidth carried by the demands identified in step 50. Step 52 may be repeated until no more constraint violations occur on the saturated link (step 54). The network model may then be updated (step 56)).  While disclosing an optimized state that eliminates constraint violations, Laberge discloses (¶ [0043]) that the requirement, scaling the bandwidth for demands, is not to reach a theoretical optimum state, and therefore, the goal of operating the network, while avoiding violations across links or segments, may not be to achieve maximum throughput. Thus, Laberge does not expressly disclose an optimization model that maximizes throughput associated with operating the network.
Hao discloses an optimization model that maximizes throughput associated with operating the network (e.g., ¶ [0048], In a network model that considers scenarios for network segment failures (e.g., ¶ [0066]), the routing objective may be to find a set of segments such that the maximum link load under any failure scenario may be as small as possible, scaling up the traffic by a particular factor, lambda (λ), while minimizing the maximum link utilization. The inverse of maximum link utilization is throughput. One objective may be to maximize the throughput λ, such that when the traffic matrix may be scaled up by λ, the resultant primary and restoration traffic still fits in the network. The resultant maximum link utilization may be 1/ λ).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a network model that optimizes traffic distribution across links to avoid over-utilizing saturated links, which may be in the presence of link failures, while meeting traffic demands and constraints for service levels, as disclosed by Laberge, with the disclosure of a network model that optimizes link throughput when dealing with network segment failures, as disclosed by Hao. The motivation to combine would have been to optimize restoration planning (Hao: e.g., ¶ [0020]).

Regarding Claim 22, Laberge in view of Hao discloses all the limitations of the method of claim 21.
Laberge in view of Hao discloses further comprising: receiving one or more constraints associated with determining a network plan for the network (Laberge: e.g., FIG. 4, step 40, identify constraints; ¶ [0040], network constraints (e.g., SLA constraints, network parameters, objectives (e.g., when receiving information about traffic or topology variation (e.g., a link or node failure, increase in bandwidth usage, or any other change in topology that results in congestion in the network), find a smallest set of demands that can be routed off of their current path to eliminate congestion)), wherein processing, by the device, the merged data to determine the one or more potential network plans comprises processing the one or more constraints and the merged data to determine the one or more potential network plans (Laberge: e.g., FIG. 5, steps 50-56; ¶ [0041], determine demands (target link utilization) with respect to saturation (current link utilization), consider each demand that requires relocation to alternate paths and consider alternate paths, adjusting the amount of bandwidth carried by the demand, to determine alternate (candidate) paths to which the demand can be relocated such that no more constraint violations occur on a saturated link (i.e., different alternate paths to relocate a demand may be considered a potential plan; the alternate paths that do not eliminate all the constraint violations would not be selected as the network plan to update the network (cycling through FIG. 5, step 52, would continue until the most optimum conditions are reached, i.e., network plan that eliminates constraint violations on a saturated link)).

Regarding Claim 23, Laberge in view of Hao discloses all the limitations of the method of claim 22.
Laberge in view of Hao discloses wherein the one or more constraints include one or more of: a constraint indicating a particular time period associated with determining a plurality of potential network plans for the network (Hao discloses multiple variables and constraints (e.g., ¶ [0049] [0054]) when solving the problem of maximum throughput with maximum concurrent flows (e.g., ¶ [0048]), consideration of a Fully Polynomial Time Approximation Scheme (FPTAS), where the algorithm finds a solution that may be within the optimal solution in running time, the running times being a function of the problem parameters. There is a time constraint to determine intermediate nodes for each pair of nodes (i,j), i.e., in support of a path (e.g., ¶ [0053]).  Laberge discloses path optimization between a source and destination (e.g., FIG. 2, ¶ [0032]).  Finding the best intermediate node for a source-destination pair in Hao would not teach away from network optimization goals in Laberge; this determination involves finding the cost of every link on the shortest path.  The time to pick a particular intermediate node and the time to find the best intermediate node will each be a function of the worst case for the number of links in the shortest path (Hao:  ¶ [0053]), and the running time to find the best segments and routing flow are with respect to running time for each demand pair, for up to a given number of demand pairs (Hao: e.g., ¶ [0061]), motivated by constraints to restore network segments, recover from failures, in an optimum time (Hao: e.g., ¶ [0062] [0076]), a constraint indicating capacities of the links (Laberge: e.g., ¶ [0041], determine link saturation (i.e., link utilization, which is based on link capacity)), a constraint indicating possible paths for a traffic demand of the network (Laberge: e.g., FIG. 5, steps 50-52; ¶ [0041]).

Regarding Claim 24, Laberge in view of Hao discloses all the limitations of the method of claim 21.
Laberge in view of Hao discloses wherein the segment routing data at least includes a list of segments associated with paths provided through the network by two or more of the plurality of network devices and corresponding links of the links (Laberge: e.g., ¶ [0018] [0019] [0020] [0032], SR information (which informs the SRDM) may specify a path that a packet will take through the network using a stack of Segment Identifiers (SIDs), which may correspond to respective segment paths. Individual segment IDs in a segment ID stack may correspond to respective segments or sub-paths of a corresponding segment path. SR nodes may advertise routing information including nodal segment IDs bound to loopbacks, adjacency segment IDs mapped to link IDs, and the like, using protocols such as IGP (Interior Gateway Protocol) or BGP (Border Gateway Protocol) with SR extensions), and wherein the segment routing data further includes data identifying one or more of: the segments provided in the list of segments, statistics associated with the segments, or forwarding instructions associated with the segments (Laberge: e.g., ¶ [0018] [0019] [0020] [0032], SR information to building the SR demand matrix may specify a path that a packet will take through the network using a stack of segment identifiers, which may correspond to respective segment paths, further information being sub-paths of a corresponding segment path.  SR nodes may advertise routing information, using protocols such as IGP or BGP with SR extensions).

Regarding Claim 25, Laberge in view of Hao discloses all the limitations of the method of claim 21.
Laberge in view of Hao discloses wherein processing, by the device, the merged data to determine the one or more potential network plans comprises processing the merged data with an optimization model (Laberge: e.g., FIG. 4, step 45; FIG. 5, step 56; ¶ [0009] [0024] [0026] [0031] [0045], received constraints, topology e.g., BGP-LS notifications) and traffic (e.g., SRDM) information are used to model the network (step 45), running an optimization algorithm for SR optimization of constraints in the SR network at the TE system (e.g., compute a path for each of the demands); ¶ [0041], The network model (FIG. 5) may be updated (step 56), when paths are determined that do not cause any constraint violations on saturated links (i.e., reflecting an optimized network model)), to determine within a particular time period (Hao:  The time to pick a particular intermediate node and the time to find the best intermediate node (i.e., as a potential network plan), and the running time to find the best segments and routing flow are with respect to running time for each demand pair, for up to a given number of demand pairs (e.g., ¶ [0061]), motivated by constraints to restore network segments, recover from failures, in an optimum time (e.g., ¶ [0062] [0076])), the one or more potential network plans (Laberge: e.g., FIG. 4, steps 46-47; FIG. 5; ¶ [0040] [0041], Significant network events received may trigger optimization of the network according to an optimization algorithm based on a constraint violation (steps 46 and 47), among potential network plans, wherein each plan considers different alternate paths to relocate a demand; ¶ [0031], find a smallest set of demands that can be routed off of their current path to eliminate congestion).

Regarding Claim 26, Laberge in view of Hao discloses all the limitations of the method of claim 21.
Laberge in view of Hao discloses wherein identifying, by the device, the potential network plan, of the one or more potential network plans, that maximizes throughput associated with operating the network (Hao: e.g., ¶ [0048], maximize the throughput, such that when the traffic matrix may be scaled up, the resultant primary and restoration traffic still fits in the network), further minimizes costs associated with operating the network (Hao: e.g., ¶ [0053] [0054] [0062] [0076], considering the best intermediate node for each source-destination pair, which involves finding the cost of every link on the shortest path, minimize the time required to determine best alternate path (re-routing when failures occur), i.e., determining a shorter path would involve less links and thus a shorter (more optimum) determination time).

Regarding Claim 27, Laberge in view of Hao discloses all the limitations of the method of claim 21.
Laberge in view of Hao discloses wherein identifying the potential network plan, of the one or more potential network plans, comprises: identifying, based on the merged data (Laberge: e.g., FIG. 4; ¶ [0020]-[0022] [0024] [0026] [0040], based on monitored traffic, data collection, topology information (i.e., combined information that informs the network model for traffic engineering with respect to constraints)), traffic congestion associated with one of the paths provided through the network (Laberge: e.g., ¶ [0014] [0022] [0031] [0032] [0052], traffic engineering to avoid congestion, mitigate failure-induced violations such as link congestion due to network failure); and determining a particular network plan, of the one or more potential network plans, that reduces the traffic congestion associated with the path (Laberge: e.g., FIGS. 4-5; ¶ [0040] [0041], instantiate desired segment routing policies in the network, based on updated optimized network model that eliminates constraint violations).

Regarding Claim 28, Laberge in view of Hao discloses a device (Laberge: FIG. 3), comprising one or more memories (Laberge: FIG. 3 and ¶ [0010] [0035]) (Hao: ¶ [0077] [0078]) and one or more processors communicatively coupled to the one or more memories (Laberge: FIG. 3 and ¶ [0010] [0035]) (Hao: ¶ [0077] [0078]) to perform functional limitations that are similar to those performed in the method of claim 21.  Therefore, the reasoning used in the examination of claim 21 shall be applied to claim 28.

Regarding Claim 29, Laberge in view of Hao discloses all the limitations of the device of claim 28.
Laberge in view of Hao discloses wherein the one or more processors, when performing the one or more actions, are to: cause the potential network plan to be implemented in the network by the plurality of network devices (Laberge: e.g., FIGS. 4-5; ¶ [0040] [0041], instantiate desired segment routing policies in the network, based on updated optimized network model (i.e., provide SR policies for SR nodes in the network (FIG. 1-2) to implement)).

Regarding Claim 30, Laberge in view of Hao discloses all the limitations of the device of claim 28.
Laberge in view of Hao discloses wherein the one or more processors, when processing the merged data to determine the one or more potential network plans, are to: process the merged data with an optimization model (Laberge: e.g., FIG. 4, step 45; FIG. 5, step 56; ¶ [0009] [0024] [0026] [0031] [0045], received constraints, topology e.g., BGP-LS notifications) and traffic (e.g., SRDM) information are used to model the network (step 45), running an optimization algorithm for SR optimization of constraints in the SR network at the TE system (e.g., compute a path for each of the demands); ¶ [0041], The network model (FIG. 5) may be updated (step 56), when paths are determined that do not cause any constraint violations on saturated links (i.e., reflecting an optimized network model)) to determine the one or more potential network plans (Laberge: e.g., FIG. 4, steps 46-47; FIG. 5; ¶ [0040] [0041], Significant network events received may trigger optimization of the network according to an optimization algorithm based on a constraint violation (steps 46 and 47), among potential network plans, wherein each plan considers different alternate paths to relocate a demand; ¶ [0031], find a smallest set of demands that can be routed off of their current path to eliminate congestion).

Regarding Claim 31, Laberge in view of Hao discloses all the limitations of the device of claim 28.
Laberge in view of Hao discloses wherein the one or more processors, when processing the merged data to determine the one or more potential network plans, are to: process the merged data (Laberge:  Monitoring traffic flows through the network, mapping traffic measurements to demands for traffic, deriving the SRDM based on SR attributes (e.g., FIG. 4, steps 42 and 44; ¶ [0020]-[0022] [0024] [0026] [0040]), are interpreted as merging information about topology and traffic patterns (i.e., network data) and internal configurations (i.e., routing, SR routing configurations)), within a particular time period, to determine the one or more potential network plans (Hao: The time to pick a particular intermediate node and the time to find the best intermediate node (i.e., as a potential network plan), and the running time to find the best segments and routing flow are with respect to running time for each demand pair, for up to a given number of demand pairs (e.g., ¶ [0061]), motivated by constraints to restore network segments, recover from failures, in an optimum time (e.g., ¶ [0062] [0076])).

Regarding Claim 32, Laberge in view of Hao discloses all the limitations of the device of claim 28.
The functional limitations of Claim 32 are similar to claim 22. Therefore, the reasoning used in the examination of claim 22 shall be applied to claim 32.  

Regarding Claim 33, Laberge in view of Hao discloses all the limitations of the device of claim 28.
The functional limitations of Claim 33 are similar to claim 23. Therefore, the reasoning used in the examination of claim 23 shall be applied to claim 33.  

Regarding Claim 34, Laberge in view of Hao discloses all the limitations of the device of claim 28.
Laberge in view of Hao discloses wherein the one or more processors, to process the merged data to determine the one or more potential network plans, are to: identify, based on the merged data, a non-operational one of the plurality of network devices associated with a path provided through the network (Laberge: e.g., FIG. 2; ¶ [0004] [0014] [0031] [0032], mitigate failure induced violations) (Hao: e.g., FIG. 8; ¶ [0014] [0017] [0037] ][0045] [0048] [0066] [0067], rerouting of connections in the event of failure); and determine a particular network plan of the one or more potential network plans that reroutes traffic away from the non-operational one of the plurality of network devices (Laberge: e.g., FIG. 5; ¶ [0041], update network model with alternate path among multiple alternate paths that eliminates constraint violation).

Regarding Claim 35, Laberge in view of Hao discloses a non-transitory computer-readable medium storing instructions (Laberge: FIG. 3 and ¶ [0010] [0035]) (Hao: ¶ [0077] [0078]) the instructions comprising one or more instructions that, when executed by one or more processors (Laberge: FIG. 3 and ¶ [0010] [0035]) (Hao: ¶ [0077] [0078]), cause the one or more processors to perform functional limitations that are similar to those performed in the method of claim 21.  Therefore, the reasoning used in the examination of claim 21 shall be applied to claim 35.

Regarding Claim 36, Laberge in view of Hao discloses all the limitations of the non-transitory computer-readable medium of claim 35.
Laberge in view of Hao discloses wherein the segment routing data further includes data identifying one or more of: segments provided in the list of segments, statistics associated with the segments, or forwarding instructions associated with the segments (Laberge: e.g., ¶ [0018] [0019] [0020] [0032], SR information to building the SR demand matrix may specify a path that a packet will take through the network using a stack of segment identifiers, which may correspond to respective segment paths, further information being sub-paths of a corresponding segment path.  SR nodes may advertise routing information, using protocols such as IGP or BGP with SR extensions).

Regarding Claim 37, Laberge in view of Hao discloses all the limitations of the non-transitory computer-readable medium of claim 35.
Laberge in view of Hao discloses wherein the one or more instructions, that cause the one or more processors to identify the potential network plan, of the one or more potential network plans (Laberge: e.g., FIG. 2; FIG. 4, step 48; FIG. 5, step 56; ¶ [0041], considering alternate paths to relocate a demand (i.e., potential network plans, wherein each plan considers an alternate path), implement the updated network model that causes no constraint violations (step 56)), that maximizes throughput associated with operating the network (Hao: e.g., ¶ [0048], In a network model that considers scenarios for network segment failures (e.g., ¶ [0066]), the routing objective may be to find a set of segments such that the maximum link load under any failure scenario may be as small as possible, scaling up the traffic by a particular factor, lambda (λ), while minimizing the maximum link utilization. The inverse of maximum link utilization is throughput. One objective may be to maximize the throughput λ, such that when the traffic matrix may be scaled up by λ, the resultant primary and restoration traffic still fits in the network. The resultant maximum link utilization may be 1/ λ), cause the one or more processors to: determine a plurality of throughputs associated with the one or more potential network plans based on the network data (Hao discloses (e.g., ¶ [0048]) that maximum throughput may be determined for a path of segments in a model (e.g., ¶ [0037] [0066] [0069]) by scaling the traffic, and given that Laberge (FIG. 1, 2) and Hao (FIG. 1-3) disclose multiple paths between a source and destination, and consider optimum path among path options, with respect to constraints of congestion, failure or overutilization (Laberge: e.g., ¶ [0031] [0032]; Hao: e.g., ¶ [0025]), it would have been obvious to one of ordinary skill in the art to modify system of Laberge, which models alternative paths with respect to minimizing overutilization of a saturated link (with respect to a violation threshold or constraint), with the system of Hao to determine the throughput when considering each alternate path (i.e., the combination is reasoned by Examiner to disclose alternate paths with associated throughputs)); and identify the potential network plan that maximizes throughput associated with operating the network based on the plurality of throughputs associated with the one or more potential network plans (Laberge discloses determining the path that eliminates constraint violations for a saturated link, i.e., controlling link utilization, and updating the network model with SR policies that enable that path configuration; in view of Hao, which aims to determine a path with maximum throughput (a function of link utilization), it would have been obvious to one of ordinary skill in the art to modify the system of Laberge to consider the best alternate path in terms of maximum throughput).

Regarding Claim 38, Laberge in view of Hao discloses all the limitations of the non-transitory computer-readable medium of claim 35.
Laberge in view of Hao discloses wherein the one or more instructions, that cause the one or more processors to identify the potential network plan, of the one or more potential network plans (Laberge: e.g., FIG. 2; FIG. 4, step 48; FIG. 5, step 56; ¶ [0041), that maximizes throughput associated with operating the network, cause the one or more processors to: identify, based on the merged data, a non-operational one of the links associated with a path provided through the network (Laberge: e.g., FIG. 2; ¶ [0004] [0014] [0031] [0032], mitigate failure induced violations) (Hao: e.g., FIG. 8; ¶ [0014] [0017] [0037] ][0045] [0048] [0066] [0067], rerouting of connections in the event of failure); and determine a particular network plan of the one or more potential network plans that reroutes traffic away from the non-operational one of the links (Laberge: e.g., FIG. 5; ¶ [0041], update network model with alternate path among multiple alternate paths that eliminates constraint violation).

Regarding Claim 39, Laberge in view of Hao discloses all the limitations of the non-transitory computer-readable medium of claim 35.
Laberge in view of Hao discloses wherein the one or more instructions, that cause the one or more processors to identify the potential network plan, of the one or more potential network plans, that maximizes throughput associated with operating the network (Hao: e.g., ¶ [0048]), cause the one or more processors to: receive one or more constraints associated with determining a network plan for the network (Laberge: e.g., FIG. 4, step 40, identify constraints; ¶ [0040], network constraints (e.g., SLA constraints, network parameters, objectives (e.g., when receiving information about traffic or topology variation (e.g., a link or node failure, increase in bandwidth usage, or any other change in topology that results in congestion in the network), find a smallest set of demands that can be routed off of their current path to eliminate congestion)), and process the merged data to determine the one or more potential network plans by processing the one or more constraints and the merged data to determine the one or more potential network plans (Laberge: e.g., FIG. 5, steps 50-56; ¶ [0041], determine demands (target link utilization) with respect to saturation (current link utilization), consider each demand that requires relocation to alternate paths and consider alternate paths, adjusting the amount of bandwidth carried by the demand, to determine alternate (candidate) paths to which the demand can be relocated such that no more constraint violations occur on a saturated link (i.e., different alternate paths to relocate a demand may be considered a potential plan; the alternate paths that do not eliminate all the constraint violations would not be selected as the network plan to update the network (cycling through FIG. 5, step 52, would continue until the most optimum conditions are reached, i.e., network plan that eliminates constraint violations on a saturated link)).

Regarding Claim 40, Laberge in view of Hao discloses all the limitations of the non-transitory computer-readable medium of claim 39.
The functional limitations of Claim 40 are similar to claim 23. Therefore, the reasoning used in the examination of claim 23 shall be applied to claim 40.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471